DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objection
Claim 16 recites “introducer properties stored the memory”, which should recite ---introducer properties stored in the memory— Appropriate correction is needed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Cong et al (US 2020/0281662 A1, filed 2017-11-21, hereinafter “Cong”) in view of Field et al (US 2012/0239087 A1, filed 2012-03-27, hereinafter “Field”).
Claim 1: Cong discloses, A method for providing guidance for an device (0088: “based on the real-time ultrasound image…the processor 140 may determine the planned ablation path based on the input of the user”; and 0089: “The planned ablation path mentioned herein may include at least one of the angle of the puncture guide line, the direction of the puncture guide line, the path of the ablation needle, the depth of the ablation path, the predicted ablation area, the ablation power, the number of ablation needles, the predicted working time and the predicted ablation range (or ablation area), etc.”), the method comprising: emitting an array of ultrasonic sound waves from an ultrasonic transducer of an ultrasound probe (refer to 0007: “an ultrasound probe; [08] a transmitting circuit which excites the ultrasound probe to transmit an ultrasound beam to an examined object containing a target tissue;”; as well as 0052: “The ultrasound probe 101 may be excited by the transmitting pulses to transmit the ultrasound wave (which may be any one of the plane waves, the focused waves and the diverged waves) to the detection object containing target tissues (for example, the target tissues in the body of a human or animal and the blood vessels therein, etc.,…”); 
detecting reflected ultrasonic sound waves by the ultrasonic transducer (0008: “a receiving circuit which receives echoes of the ultrasound beam to obtain an ultrasound echo signal;”), wherein the reflected ultrasonic sound waves include at least a portion of the array of ultrasonic sound waves after being reflected from an interior of a patient (0052: “…and, after a certain delay, receive the ultrasound echoes carrying the information about the detection object returned from the target region and convert the ultrasound echoes into electrical signals…”); 
generating image data from the reflected ultrasonic sound waves (0052: “. The ultrasound echo signals processed by the signal processing unit 116 may be sent to the image processing unit 126. …and then obtain ultrasound images in different modes through processing such as logarithmic compression, dynamic range adjustment and digital scan transformation, etc., such as B image, C image, D image, etc., or other 2D or three-dimensional ultrasound image in other modes.”); 
identifying, by a processor (processor 140), within the generated image data, at least a portion of a device within the interior of the patient (0082: “Fig. 7… the ablation area (731, 733) and the intervention device (such as the ablation needle 732) may also be marked in the image B.”; as well as 0090: “the processor may display the ablation device and/or the ablation path on the fusion image according to the planned ablation path.”; as well as 0091: “…the processor may mark the ablation device and/or the ablation path on the fusion image….”); 
based at least in part on the identification of the device, determining, by the processor, a predicted location of a subject (0082: “The planned ablation path mentioned herein may include at least one of the angle of the puncture guide line, the direction of the puncture guide line, the path of the ablation needle, the depth of the ablation path, the predicted ablation area, the ablation power, the number of ablation needles, the predicted working time and the predicted ablation range (or ablation area), etc. The path of the ablation needle may include the needle insertion distance, the needle insertion angle, the needle insertion depth, the needle insertion position or the like.”);
The predicted location of a subject is considered to be the predicted ablation area wherein the device is placed. Therefore, the predicted location of the subject would be the predicted location of the device. 
displaying, on a display operatively connected to the processor, an ultrasound image based on the generated image data (0090: “the processor may display the ablation device and/or the ablation path on the fusion image according to the planned ablation path.”); and 
displaying, on the ultrasound image, at least one indicator for the predicted location of the subject (Claim 8: “wherein the processor displays the ablation device mark and/or the planned ablation path on the display screen by at least one of: displaying a predicted ablation area following the ablation device mark on the real-time ultrasound image;”).  
Cong fails to discloses that the device is an introducer, and the subject is --- a ring of a localization wire capable of being placed by the introducer by advancing the localization wire out of the introducer.
However, in an analogous interventional subject location tracking field of endeavor, Field discloses, a ring (0070: “. FIGS. 7 and 7A illustrate another shape for the localizing anchor 40, which has the shape of a ring 48 in the expanded condition.”) of a localization wire (the localizing wire 10 comprises a localizing anchor 40 is seen as a localization wire.) capable of being placed by the introducer (cannula 14 is seen as an introducer) by advancing the localization wire out of the introducer (Refer to 0064: “As best seen in FIG. 2, the cannula 14 defines a lumen 16 through which the localizing wire 10 is placed.”; as well as 0074: “the localizing wire 10 is utilized as follows. The localizing wire 10 is first loaded into the lumen 16 for introduction of the cannula 14 into the tissue of interest 18. As illustrated in FIG. 10A, the cannula 14 is introduced into the tissue 18 so that the insertion tip 34 is at the location of interest 20, for example adjacent to or penetrating the lesion. As shown in FIG. 10B, the localizing wire 10 is then placed at the location of interest 20 by relatively moving the localizing wire 10 and the cannula 14 to expose the anchor 40 beyond the cannula 14.”, refer to FIGS. 10A and 10B.) 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to substitute the device of Cong with the cannular of Field as the introducer as claimed. The cannular of Field, includes a ring of a localization wire capable of being placed by the introducer by advancing the localization wire out of the introducer. The motivation to do this yield predictable results such as facilitating localization of a wire inserted into a breast to improve markings of lesions in a tissue mass. Such a modification would allow the localization system of Cong to be performed with a ring of a localization wire capable of being placed by an introducer. As such, the modified combination above discloses, based at least in part on the identification of the introducer, determining, by the processor, a predicted location of a ring of a localization wire capable of being placed by the introducer by advancing the localization wire out of the introducer, and displaying, on the ultrasound image, at least one indicator for the predicted location of the ring.  

Claim 2: Cong as modified discloses all the elements above in claim 1, Cong as modified by Field discloses a ring of a localization wire as seen in Claim 1 above. As such the modified combination further discloses, wherein the ring is a portion of the localization wire having shape memory characteristics (Field discloses in 0014: “The localizing wire comprising a localizing thread and a localizing anchor having a collapsed shape delineating a first area in the at least one lumen and an expanded shape delineating a second area greater than the first area outside the at least one lumen”).  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify ring portion of the localization wire of Cong as modified to have a shape memory as taught by Field. The motivation to do this yields predictable results such as providing sufficient rigidity upon movement or handling so that the portion of the wire does not rupture.  

Claim 3: Cong as modified discloses all the elements above in claim 1, Cong as modified by Field discloses a ring of a localization wire as seen in Claim 1 above. As such the modified combination further discloses, wherein displaying the at least one indicator for the predicted location of the ring includes displaying at least one of an in-plane predicted ring center of the ring or a predicted ring location of the ring (Cong discloses in Claim 8: “wherein the processor displays the ablation device mark and/or the planned ablation path on the display screen by at least one of: displaying a predicted ablation area following the ablation device mark on the real-time ultrasound image;.”). 

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cong in view of Field, as applied to claim 1 above, in further view of Webster, III et al (US 2007/0016067 A1, Published 2007-01-18, hereinafter “Webster III”).
Claim 5: Cong as modified discloses all the elements above in claim 1. Cong as modified by Field fails to discloses, wherein the method further comprises determining a deflection probability for the predicted location of the ring based on at least one of: 
(1) experimental data for the type of ring and 
(2) one or more stored properties of the ring, the properties including at least one of a ring diameter, a gauge of the ring, a ring material composition, a ring tip geometry, and a ring extension property.  
As applied to claim 1, Cong as modified by Field discloses a predicted location of a device being determined, for the device to be a ring of a localization wire.
In an analogous interventional subject positioning field of endeavor, Webster III is relied upon to teach a deflection probability of the properties of a device, for the device to be a needle. Both the ring of the localization wire and the needle are a piece of a device being placed in an interior of a patient by an introducer. Webster III hence is considered an analogous art to Cong as modified by Field.
Specifically Webster III teaches: 
wherein the method further comprises determining a deflection probability (Abstract: “Needle steering is accomplished by taking advantage of a deflection force imparted on the bevel tip of the needle by the tissue medium as the needle is pushed through the tissue.”) for the predicted location of the device (0057: “The target location and orientation refers to the desired final position and orientation of bevel tip 110, which may correspond to target anatomical feature of interest 215.”) based on at least one of: (1) experimental data for the type of device and (2) one or more stored properties of the device, the properties including at least one of a device diameter, a gauge of the device, a device material composition, a device tip geometry, and a device extension property. (Webster discloses obtaining experimental data of the type of needle and one or more stored properties of the needle, the properties of the needle including the needle tip geometry, refer to 0003: “The extent of needle deflection is a function of the geometry and material properties of the needle, the mechanical properties of the tissue medium in which the needle is moving, and the linear velocity and angular orientation of the needle.”; as well as 0060: “Curvature .kappa. is the inverse of radius of curvature of deflection imparted on needle 105 due to the deflection force of the tissue medium on bevel tip 110. A given combination of tissue material and needle 105 will have a particular set of .sub.2 and .kappa. parameter values. These values may be stored in memory 150 in the form of a database table. At initiation of process 500, the surgeon may select the tissue material through which needle 105 will be guided. The software may, in response, retrieve the appropriate .sub.2 and .kappa. parameter values from memory 150.”)
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the processor of Cong as modified to further comprise determining a deflection probability for the predicted location of the device based on (1) experimental data for the type of device and (2) one or more stored properties of the device, the properties including a device tip geometry property as taught by Webster III. The motivation to do this yields predictable results such as obtaining a deflection measurement to improve the deflection of the device toward the target tissue medium since the mechanical properties of the tissue medium that cause complication and imprecise device guiding approaches. 
As considered above, both Cong as modified by Field and Webster III teach localization of an interventional device. Hence, Cong as modified by Field and Webster III combined teaches the claimed feature of “wherein the method further comprises determining a deflection probability for the predicted location of the ring based on at least one of: (1) experimental data for the type of ring and (2) one or more stored properties of the ring, the properties including at least one of a ring diameter, a gauge of the ring, a ring material composition, a ring tip geometry, and a ring extension property.”  

Claim 6: Cong as modified discloses all the elements above in claim 5: The Cong and Field fail to disclose, wherein the one or more stored properties of the ring are based on user input regarding a size of the ring
As stated above, in an analogous interventional subject positioning field of endeavor, Webster III is relied upon to teach a deflection probability of the properties of a device, for the device to be a needle. Both the ring of the localization wire and the needle are a piece of a device being placed in an interior of a patient by an introducer. Webster III hence is considered an analogous art to Cong as modified by Field.
Specifically Webster III as relied upon above in claim 5 further discloses, wherein the one or more stored properties of the device are based on user input regarding a size of the device (0037: “The mechanical properties of needle 105 may be such that it is less stiff than the expected stiffness of the tissue medium. By making needle 105 very flexible relative to the tissue medium, the needle does not displace a large amount of tissue in the process of being steered…Needle 105 may be made of Nitinol, although other materials may be used, such as plastic. Needle 105 may be of 21, 22, or other desired gauge, depending on the intended use of the needle, the expected stiffness of the tissue medium, as well as other possible factors. In general, if needle 105 is to be guided though a stiffer tissue medium, the diameter of needle 105 may be increased (or a stiffer material may be used), as long as needle 105 does not become stiff so that does not follow the path of bevel tip 110 as it is steered, and it displaces tissue. The flexibility of needle 105 depends on the expected stiffness of the tissue to be penetrated. For example, for penetrating a stiffer tissue medium, needle 105 may be made of a stiffer material, or it may have a larger diameter, than would be required for a more flexible tissue medium...” Hence, a user/surgeon would choose the desired gauge of the needle which may be 21, 22 or other desired gauge depending on the intended use of the needle, the expected stiffness of the tissue medium, as well as other possible factors.).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the processor of Cong as modified to further comprise wherein the one or more stored properties of the device are based on user input regarding a size of the device as taught by Webster III. The motivation to do this yield predictable results such as obtaining a deflection measurement to improve the deflection of the device toward the target tissue medium since the mechanical properties of the tissue medium that cause complication and imprecise device guiding approaches. 
As considered above, both Cong as modified by Field teach localization of an interventional device. Hence, Cong as modified by Field and Webster II combined teaches the claimed feature of “wherein the one or more stored properties of the ring are based on user input regarding a size of the ring.”

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cong in view of Field in view of Webster III, as applied to claim 5 above, in further view of Steins et al (US 6733458 B1, published 2004-05-11, hereinafter “Steins”).
Claim 7: Cong as modified discloses all the elements above in claim 5, Cong as modified by Field and Webster III fails to disclose, wherein determining the deflection probability is further based on tissue properties of the interior of the patient along a ring trajectory for the ring.  
However, in an analogous interventional subject positioning field of endeavor, Steins is relied upon to teach a deflection probability of the properties a device, for the device to be a needle. Both the ring of the localization wire and the needle are a piece of a device being placed in an interior of a patient by an introducer. Steins hence is considered an analogous art to Cong as modified by Field and Webster III. 
Specifically, Steins teaches: 
wherein determining the deflection probability (Col 11 L.5-13: “The needle target buffer 128 stores reference data regarding…the potential deflection of the invasive device 132 being used. Since there may be error in the accuracy of the...potential deflection of the invasive device 132, it is important to convey this error in the graphical display of the needle trajectory to the clinician performing the biopsy.”) is further based on tissue properties of the interior of the patient along a device trajectory for the device (Col 17 L. 17-31: “In addition, invasive medical implements of the type described herein are typically somewhat flexible in their structure. As they are inserted into the subject, they tend to bend or deflect. This deflection will cause divergence in the projected trajectory of the implement from the actual trajectory…The amount of deflection is dependent upon the hardness of the medium, the homogeneity of the medium, and the characteristics of the invasive device such as its thickness or gauge, the material it is fabricated from and its structure.”).  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the processor of Cong as modified to include determining the deflection probability is further based on tissue properties of the interior of the patient along a device trajectory for the device as taught by Steins. The motivation to do this yield predictable results such as compensating for deviation in the actual trajectory of the invasive device to properly compute the projected trajectory. 
As considered above, both Cong as modified by Field and Webster III teach localization of an interventional device. Hence, Cong as modified by Field and Webster III and Steins combined teaches the claimed feature of wherein determining the deflection probability is further based on tissue properties of the interior of the patient along a ring trajectory for the ring.  

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cong in view of Field in view of Webster III, as applied to claim 5 above, in further view of Chen et al (US 2018/0132927 A1, Filed 2017-11-13, hereinafter “Chen”).
Claim 8: Cong as modified discloses all the elements above in claim 5, Cong as modified by Field in view of Webster III fails to disclose, further comprising displaying a deflection probability indicator on the ultrasound image, wherein the deflection probability indicator indicates a range for a needle location based on the determined deflection probability.  
In an analogous interventional subject positioning field of endeavor, Chen is relied upon to teach a deflection probability of the properties of a device, for the device to be a needle. Both the ring of the localization wire and the needle are a piece of a device being placed in an interior of a patient by an introducer. Chen hence is considered an analogous art to Cong as modified by Field and Webster III.
Specifically, Chen teaches:
further comprising displaying a deflection probability indicator (safety boundary) on the ultrasound image (0014: “This system may track the position of the treatment probe and/or needle structure in the uterus, thus allowing treatment and safety boundaries which may be projected upon the real-time image of the tissue to be calculated and/or updated as the treatment probe is moved and the needle structure advanced by the treating physician.”), wherein the deflection probability indicator indicates a range for a device location (0018: “…The safety boundary will differ from the treatment boundary in that the safety boundary will be set at a minimum threshold distance beyond the boundary of the tissue treatment region where the risk of damaging tissue is reduced or eliminated entirely.”) based on the determined deflection probability (0022: “safety boundaries may be displayed to indicate to the user the extent to which the needle/tine(s) should be deployed.”; as well as 0067: “The calculated treatment and/or safety boundaries may be displayed and adjusted on the display unit 14 as the position of the needle 56 and tines 57 are tracked and optionally updated if moved.”; as well as 0073: “The treatment and safety boundaries TB, SB may determine a virtual stop indicator or fiducial 142 for the needle 56. The target display 14 may include a position indicator 140 for the needle 56, in many cases the tip of the needle 56. In some cases, the positions of the virtual stop indicators or fiducials 142 may correlate with the size and position of the treatment and safety boundaries TB and SB.” The corresponding need structure would correlate to a determined deflection probability such as property of the needle.).  
	It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the processor of Cong as modified to further comprise displaying a deflection probability indicator on the ultrasound image, wherein the deflection probability indicator indicates a range for a device location based on the determined deflection probability as taught by Chen. The motivation to do this yield predictable results such as properly aligning the instrument in the boundary of the tissue to reduce damaging or eliminating the tissue entirely. 
As considered above, both Cong as modified by Field and Webster III teach localization of an interventional device. Hence, Cong as modified by Field and Webster III and Chen combined teaches the claimed feature of “further comprising displaying a deflection probability indicator on the ultrasound image, wherein the deflection probability indicator indicates a range for a ring location based on the determined deflection probability.” 

Claim 9: Cong as modified discloses all the elements above in claim 8, Cong as modified by Field and Webster III fail to discloses, wherein the deflection probability indicator indicates a range of probabilities for the predicted ring location 
As stated above, in an analogous interventional subject positioning field of endeavor, Chen is relied upon to teach a deflection probability of the properties of a device, for the device to be a needle. Both the ring of the localization wire and the needle are a piece of a device being placed in an interior of a patient by an introducer. Chen hence is considered an analogous art to Cong as modified by Field and Webster III.
Specifically, Chen further teaches: 
wherein the deflection probability indicator indicates a range of probabilities for the predicted device location (Chen discloses that the safety boundary can update as the needle moves. Since the safety boundary can update it boundary it would have a range of probability of the predicted location of the needle. Refer to claim 8 above and 0067: “The calculated treatment and/or safety boundaries may be displayed and adjusted on the display unit 14 as the position of the needle 56 and tines 57 are tracked and optionally updated if moved.”).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the processor of Cong as modified to include wherein the deflection probability indicator indicates a range of probabilities for the predicted location of the device as taught by Chen. The motivation to do this yields predictable results such as improving the placement of the surgical instrument within the patient.  
As considered above, both Cong as modified by Field and Webster III teach localization of an interventional device. Hence, Cong as modified by Field and Webster III and Chen combined teaches the claimed feature of “wherein the deflection probability indicator indicates a range of probabilities for the predicted ring location.”

Claims 4, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cong in view of Field, as applied to claim 1 above, in further view of Hastings (US 2019/0105017 A1, Filed 2017-10-11). 
Claim 4: Cong as modified discloses all the elements above in claim 1, Cong and Field fail to disclose, wherein identifying the introducer comprises determining an orientation of the introducer based on an orientation marker on the introducer, and wherein an orientation of a tip of the introducer is based on the orientation of the introducer
As applied to claim 1, Cong as modified by Field discloses a predicted location of a device being determined, for the device to be a ring of a localization wire.
In an analogous interventional subject positioning field of endeavor, Hastings is relied upon to teach an orientation marker of a device is based on the orientation of the device, for the device to be a needle. Both the ring of the localization wire and the needle are a piece of a device being placed in an interior of a patient by an introducer. Hastings hence is considered an analogous art to Cong as modified by Field.
Specifically Hastings teaches:
wherein identifying the introducer comprises determining an orientation of the introducer based on an orientation marker on the device, and wherein an orientation of a tip of the device is based on the orientation of the device. (0002: “The needle 1004 can be visualized in the ultrasound image from the time that it enters the ultrasound beam 1008 so that the image is useful in guiding the needle to the location of the target 100”; as well as 0068: “if the instrument/needle is aligned with the light plane to an acceptable degree as determined by the calibration of the apparatus 100, the processor 40 controls the control component to light an indicator 33 that indicates that the instrument/needle 1004 is properly aligned. In the example shown in FIG. 8, the indicators 33 include a green indicator 33a, yellow indicator 33b and red indicator 33c which may be light emitting diodes or other light emitting devices. In this non-limiting example, the green indicator is lit when the amount of light received by the light receiver is an amount that equates to acceptable alignment of the instrument/needle 1004 with the light plane…”) 
As such when the indicator is green (i.e. the orientation marker) associated with the introducer is identified as the needle is within the generated ultrasound image. Thus, the orientation of the tip would be based on the orientation of the introducer since the introducer comprises a tip. 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the processor in communication with the display of Cong as modified to include wherein determining the orientation of the device includes: identifying an orientation marker associated with the device within the generated ultrasound image as taught by Hastings. The motivation to do this yield predictable results such as maintaining correctness of the instrument relative to the imaging plant of the ultrasound probe. 
As considered above, both Cong as modified by Field teach localization of an interventional device. Hence, Cong as modified by Field and Hastings combined teaches the claimed feature of “wherein identifying the introducer comprises determining an orientation of the introducer based on an orientation marker on the introducer, and wherein an orientation of the ring is based on the orientation of the introducer.”

Claim 10: Cong as modified discloses all the elements above in claim 1, Cong and Field fail to disclose, further comprising: determining that a portion of the predicted ring location is outside of an imaging plane of the ultrasound image; and in response to determining that the portion of the predicted ring location is outside of the imaging plane, displaying an orientation alert.  
As applied to claim 1, Cong as modified by Field discloses a predicted location of a device being determined, for the device to be a ring of a localization wire.
In an analogous interventional subject positioning field of endeavor, Hastings is relied upon to teach an orientation alert of a device that is outside of the imaging plane, for the device to be a needle. Both the ring of the localization wire and the needle are a piece of a device being placed in an interior of a patient by an introducer. Hastings hence is considered an analogous art to Cong as modified by Field.
Specifically Hastings teaches:
further comprising: determining that a portion of the device is outside of an imaging plane of the ultrasound image; and in response to determining that the portion of the device is outside of the imaging plane, displaying an orientation alert.  (0064: “the range indicating that the needle or other instrument 1004 is adequately aligned with the light plane may be smaller than one or more other ranges. As one non-limiting example, green, yellow or red indicator lights can be lit when, for example, the instrument 1004 is well aligned (green) less well aligned or only partially aligned (yellow) or even less-well aligned or nearly completely out of alignment (red)…a flashing indicator can be used when the instrument is not in an acceptable range of alignment and the flashing indicator can convert to a steady light when the instrument is within the acceptable bounds for alignment...”; as well as 0078: “However, it is noted that all of the embodiments described above can be modified so as to guide a needle/instrument 1004 in a plane that is at an angle to the plane of the ultrasound beam.”)
In response to the device being outside of the imaging plane an orientation alert, in the form of a flashing indicator, informs the user that the device is not in an acceptable alignment (i.e the device is outside of the imaging plane or less-well aligns or nearly completely out of alignment).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the processor in communication with the display of Cong as modified to further comprise determining that a portion of the device is outside of an imaging plane of the ultrasound image; and in response to determining that the portion of the device is outside of the imaging plane, displaying an orientation alert as taught by Hastings. The motivation to do this yield predictable results such as maintaining correctness of the instrument relative to the imaging plant of the ultrasound probe. 
As considered above, both Cong as modified by Field teach localization of an interventional device. Hence, Cong as modified by Field and Hastings combined teaches the claimed feature of “further comprising: determining that a portion of the predicted ring location is outside of an imaging plane of the ultrasound image; and in response to determining that the portion of the predicted ring location is outside of the imaging plane, displaying an orientation alert.” 

Claim 11: Cong as modified discloses all the elements above in claim 10, Cong and Field fail to disclose, wherein the orientation alert includes displaying a recommended correction angle to rotate the introducer.  
As stated above, in an analogous interventional subject positioning field of endeavor, Hastings is relied upon to teach an orientation alert of a device being out of the imaging plane and an orientation alert for the recommended placement of the device, for the device to be a needle. Both the ring of the localization wire and the needle are a piece of a device being placed in an interior of a patient by an introducer. Hastings hence is considered an analogous art to Cong as modified by Field.
Specifically Hastings further teaches:
wherein the orientation alert includes displaying a recommended correction angle to rotate the device (0068: “if the instrument/needle is aligned with the light plane to an acceptable degree as determined by the calibration of the apparatus 100, the processor 40 controls the control component to light an indicator 33 that indicates that the instrument/needle 1004 is properly aligned. In the example shown in FIG. 8, the indicators 33 include a green indicator 33a, yellow indicator 33b and red indicator 33c which may be light emitting diodes or other light emitting devices. In this non-limiting example, the green indicator is lit when the amount of light received by the light receiver is an amount that equates to acceptable alignment of the instrument/needle 1004 with the light plane, whereas the yellow indicator 33b is lit when the instrument/needle 1004 is partially aligned, but not to an acceptable degree; and the red indicator 33c is lit when the needle/instrument 1004 is even further out of alignment from the plane than what exists at the time of actuating the yellow indicator 33b. Preferably only one indicator at a time is actuated. Additionally or alternatively, the speaker 32 can be actuated by the processor 40 in any of the manners described above, to audibly indicate to the operator whether the instrument/needle is positioned to an acceptable orientation relative to the light plane/ultrasound plane.”) 
The orientation alert includes displaying a recommend correction angle to rotate the device this is seen as achieving a green light alert, which equates to an acceptable alignment of the device with the ultrasound plane. As such, the device would be in a recommended angle. 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the processor in communication with the display of Cong as modified to include wherein the orientation alert includes displaying a recommended correction angle to rotate the device as taught by Hastings. The motivation to do this yield predictable results such as maintaining correctness of the instrument relative to the imaging plant of the ultrasound probe. 
As considered above, both Cong as modified by Field teach localization of an interventional device. Hence, Cong as modified by Field and Hastings combined teaches the claimed feature of “wherein the orientation alert includes displaying a recommended correction angle to rotate the introducer.”

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cong in view of Field, as applied to claim 1 above, in further view of Yan et al (US 2018/0132944 A1, Filed 2016-05-11, hereinafter “Yan”).
Claim 12: Cong as modified discloses all the elements above in claim 1, Cong in view of Field fails to discloses, further comprising: determining that the introducer is not in a deployment position; and in response to determining that the introducer is not in the deployment position, displaying a position alert.  
As applied to claim 1, Cong as modified by Field discloses a predicted location of a device being determined, for the device to be a ring of a localization wire.
In an analogous interventional subject positioning field of endeavor, Yan is relied upon to teach displaying a position alert for a device not in a deployment position, for the device to be a needle. Both the ring of the localization wire and the needle are a piece of a device being placed in an interior of a patient by an introducer. Yan hence is considered an analogous art to Cong as modified by Field.
	Specifically, Yan teaches:
further comprising: determining that the device is not in a deployment position (0029: “The feedback guidance application 122 provides visual or audible signal warnings if the instrument 102 is deviating from a guideline (path determined for a biopsy needle or the like) or other stored criteria...”); and in response to determining that the device is not in the deployment position, displaying a position alert (The position alert is seen as a the feedback guidance application providing visual or audible signal warnings).
	It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the processor of Cong as modified to further comprise determining that the device is not in a deployment position; and in response to determining that the device is not in the deployment position, displaying a position alert as taught by Yan. The motivation to do this yields predictable results such as improving the guidance of the introducer towards the target area.   
	As considered above, both Cong as modified by Field teach localization of an interventional device. Hence, Cong as modified by Field and Yan combined teaches the claimed feature of “further comprising: determining that the introducer is not in a deployment position; and in response to determining that the introducer is not in the deployment position, displaying a position alert.”

Claim 14: Cong as modified discloses all the elements above in claim 12, Cong and Field fail to discloses, wherein the position alert includes displaying a recommended correction distance to move the introducer.  
As stated above, in an analogous interventional subject positioning field of endeavor, Yan is relied upon to teach displaying a position alert for a device not in a deployment position, for the device to be a needle. Both the ring of the localization wire and the needle are a piece of a device being placed in an interior of a patient by an introducer. Yan hence is considered an analogous art to Cong as modified by Field.
	Specifically, Yan teaches:
wherein the position alert includes displaying a recommended correction distance to move the device (0029: “…In one example, the instrument 102 may include a biopsy gun. Before firing the biopsy gun, a display 118 can display a projected location of a biopsy core-taking portion based on a current position and orientation of a biopsy needle attached to the gun. The feedback guidance application 122 generates an actual tissue sample-taking area graphic before and/or after needle firing that can be displayed in an image shown on the display 118. Such graphics are employed as feedback for the proper alignment or positioning of the instrument 102 and/or the realignment or repositioning for a next task.”)
The feedback provides proper alignment or position of or realignment or repositioning of the device which is seen as the position alert includes displaying a recommending correction distance to move the device. A recommended correction distance is seen as employing a proper alignment or positioning and/or the realignment or repositioning of the device 102.  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the processor of Cong as modified to include wherein the position alert includes displaying a recommended correction distance to move the device as taught by Yan. The motivation to do this yields predictable results such as improving the guidance of the device towards the target area.   
As considered above, both Cong as modified by Field teach localization of an interventional device. Hence, Cong as modified by Field and Yan combined teaches the claimed feature of “wherein the position alert includes displaying a recommended correction distance to move the introducer.”

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cong in view of Field in view of Yan, as applied to claim 12 above, in further view of Chen et al (US 2018/0132927 A1, Filed 2017-11-13, hereinafter “Chen”).
Claim 13: Cong as modified discloses all the elements above in claim 12, Cong as modified by Field in view of Yan fails to discloses, wherein determining that the introducer is not in the deployment position includes one of: comparing an in-plane predicted ring center with a lesion center; or comparing the predicted location of the ring with a boundary of a lesion.  
In an analogous interventional subject positioning field of endeavor, Chen is relied upon to teach determining that a device is not in the deployment position, for the device to be a needle. Both the ring of the localization wire and the needle are a piece of a device being placed in an interior of a patient by an introducer. Chen hence is considered an analogous art to Cong as modified by Field and Yan.
Specifically, Chen further teaches: 
wherein determining that the device is not in the deployment position includes one of: comparing an in-plane predicted device center with a lesion center; or comparing the predicted location of the device with a boundary of a lesion (0032: “During the deployment phase, sensors within the treatment probe may monitor the real-time position of the introducer needle, tine(s), and/or their respective deployment shafts, and the display console may display the position(s) detected and the progress of the deployment. When the deployment of the needle and/or tine(s) matches the planned value, the system can indicate the match to the user, such as by visual, auditory, haptic, or other feedback…If the user continues to deploy the needle and/or tine(s) past the planned depth, the system can indicate the error and instruct the user to retract the needle and/or tine(s). For instance, the system may display a visual warning or may indicate the display markers corresponding to the needle and/or tine(s) as being outside of the safety boundary...”). 
This determining step of Chen would include comparing the predicted location with boundary of the lesion since the safety boundary corresponds to the treatment region, see Fig. 6A which demonstrates the safety boundary corresponding to the treatment region. As such, if the device is not within the safety boundary that corresponds to the treatment region then the system may display a visual warning indicating that the device is not in the deployment position.
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the processor of Cong as modified to include determining that the device is not in the deployment position includes comparing the predicted location of the device with a boundary of a lesion as taught by Chen. The motivation to do this yield predictable results such as properly aligning the device in the boundary of the tissue to reduce damaging or eliminating the tissue entirely. 
As considered above, both Cong as modified by Field and Yan teach localization of an interventional device. Hence, Cong as modified by Field and Yan and Chen combined teaches the claimed feature of “wherein determining that the introducer is not in the deployment position includes one of: comparing an in-plane predicted ring center with a lesion center; or comparing the predicted location of the ring with a boundary of a lesion.”  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cong in view of Field, as applied to claim 1 above, in further view of Vignon et al (US 2016/0324501 A1, Filed 2015-01-02, hereinafter “Vignon”) in view of Xia (Looking beyond the imaging plane: 3D needle tracking with a linear array ultrasound probe, Published 2017-06-16, A copy of this reference is attached to this Office Action).
Claim 15: Cong as modified discloses all the elements above in claim 1, Cong in view of Field fails to discloses, 
determining a first apparent depth for the introducer at a first time; 
determining a second apparent depth for the introducer at a second time subsequent to the first time, the second apparent depth being greater than the first apparent depth; 
As applied to claim 1, Cong as modified by Field discloses a predicted location of a device being determined, for the device to be a ring of a localization wire.
In an analogous interventional subject position field of endeavor, Vignon is relied upon to teach a determining a first and second depth of a device, for the device to be a needle. Both the ring of the localization wire and the needle are a piece of a device being placed in an interior of a patient by an introducer. Vignon hence is considered an analogous art to Cong as modified by Field and Webster III.
Specifically, Vignon teaches: 
determining a first apparent depth for the device at a first time; 
determining a second apparent depth for the device at a second time subsequent to the first time, the second apparent depth being greater than the first apparent depth; 
(0032: “A qualitative estimate of the Y coordinate (distance of the sensors 31 to imaging plane 11) is obtained by recording the received amplitude of the signals at transducers 31 and comparing it to a past history: increasing amplitude generally means that the sensors 31 are approaching imaging plane 11, whereas a decreasing amplitude means that the sensors 31 are going further away from imaging plane 11.”; as well as 0037: “The marker size “markerSize” is thus directly representing the received signal strength, which increases at a given depth as ultrasound transducer 31 approaches the imaging plane 11 and decreases as it goes away from the imaging plane 11.”; as well as 0052: “The goal is to eliminate the variation in displayed marker size as a function of depth, but keep the variations on marker size as a function of out-of-plane distance at a given depth.”)
Determining the first apparent depth for the device at a first time is equated to the decreased Marker size as the signal strength of the device decreases or the device is out-of-plane. Determining the second apparent depth for the device at a second time subsequent to the first time, is equated to the increase marker size as the device approaches the imaging plane of the ultrasound image, wherein the second apparent depth would be greater than the first apparent depth.  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the processor of Cong as modified to include determining a first apparent depth for the device at a first time and determining a second apparent depth for the device at a second time subsequent to the first time, the second apparent depth being greater than the first apparent depth as taught by Vignon. The motivation to do this yields predictable results such as improving the visualization of a needle with respect to a target anatomical region that is in-plane and out-of-plane. 
	The above noted combination teaches all the above except for: 
the method further comprising determining that the introducer has diverted out of the imaging plane for the ultrasound image, including: 
determining a third apparent depth for the introducer at a third time subsequent to the second time, the third apparent depth being less than the second apparent depth; and 
based on the third apparent depth being less than the second apparent depth and the second apparent depth being greater than the first apparent depth, determining that the introducer has diverted out of the imaging plane for the ultrasound image.  
In an analogous interventional subject position field of endeavor, Xia is relied upon to teach a determining a third apparent depth of a device being withdrawn, for the device to be a needle. Both the ring of the localization wire and the needle are a piece of a device being placed in an interior of a patient by an introducer. Xia hence is considered an analogous art to Cong as modified by Field and Webster III.
Specifically, Xia discloses, 
the method further comprising determining that the device has diverted out of the imaging plane for the ultrasound image (Introduction 3rd Para: “To bring ultrasonic tracking into a broad range of clinical applications, it is crucial to provide out-of-plane localisation of the medical device using compact probes for 2D imaging.”), including: 
determining a third apparent depth for the device at a third time, and determining that the introducer has diverted out of the imaging plane for the ultrasound image (Description of Figure 4: “(a) Tracked positions (circles: P1–P6) obtained during withdrawal of the needle; the circle colour (red/yellow) indicates the side of the ultrasound (US) imaging plane in which the needle tip resided. The imaging plane is depicted in green; the white dashed line indicates intersection between the imaging plane and the lateral position of the needle shaft”)
Position P6 in figure 4 would be seen as a third apparent depth of the device as it is withdrawn from the anatomical region and that the device has diverted out of the imaging plane for the ultrasound image. 
Thus, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the processor of Cong as modified to include determining a third apparent depth for the device at a third time, and determining that the device has diverted out of the imaging plane for the ultrasound image as taught by Xia. The motivation to do this yield predictable results such as improving the determination on which side of the imaging plane the needle tip resides, in order to reorient the imaging probe to bring the needle in-plane. 
As considered above, both Cong as modified by Field teach localization of an interventional device. Hence, Cong as modified by Field and Vignon and Hastings combined teaches the claimed feature of
“the method further comprising determining that the introducer has diverted out of the imaging plane for the ultrasound image, including: 
determining a first apparent depth for the introducer at a first time; 
determining a second apparent depth for the introducer at a second time subsequent to the first time, the second apparent depth being greater than the first apparent depth; 
a third apparent depth for the introducer at a third time subsequent to the second time, the third apparent depth being less than the second apparent depth; and based on the third apparent depth being less than the second apparent depth and the second apparent depth being greater than the first apparent depth.” 
The first apparent depth would be at a position when the device is first out of plane (i.e. where the device is position prior to insertion into a anatomical region). The second apparent depth would be at a position where the device tip is in the imaging plane. The third apparent depth would be less than the second apparent depth since the third apparent depth is seen at an out-of-plane position where the device is being withdrawn. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cong et al (US 2020/0281662 A1, Filed 2017-11-21, hereinafter “Cong”) in view of Field et al (US 2012/0239087 A1, Filed 2012-03-27, hereinafter “Field”) in view of Shai et al (US 2010/0305439 A1, Filed 2009-11-17, hereinafter “Shai”).
Claim 16, Cong discloses, A system (Abstract: “An ultrasound system and method for planning ablation are provided.”) comprising: 
an ultrasound probe comprising an ultrasonic transducer, the ultrasonic transducer configured to emit an array of ultrasonic sound waves (refer to 0007: “an ultrasound probe; [08] a transmitting circuit which excites the ultrasound probe to transmit an ultrasound beam to an examined object containing a target tissue;”; as well as 0052: “The ultrasound probe 101 may be excited by the transmitting pulses to transmit the ultrasound wave (which may be any one of the plane waves, the focused waves and the diverged waves) to the detection object containing target tissues (for example, the target tissues in the body of a human or animal and the blood vessels therein, etc.,…”) and detect reflected ultrasonic sound waves (0008: “a receiving circuit which receives echoes of the ultrasound beam to obtain an ultrasound echo signal;”), wherein the reflected ultrasonic sound waves include at least a portion of the array of ultrasonic sound waves after being reflected within an interior of a patient (0052: “…and, after a certain delay, receive the ultrasound echoes carrying the information about the detection object returned from the target region and convert the ultrasound echoes into electrical signals…”); 
a display (0010: “a display screen;”); 
at least one processor (processor 140) operatively connected to the display and the ultrasound probe (0090: “the processor may display the ablation device and/or the ablation path on the fusion image according to the planned ablation path.”; as well as 0127: “the processor may receive the second planned ablation path of at least one ablation needle when the ultrasound probe is in the current orientation.”); and
memory, operatively connected to the at least one processor, storing instructions that when executed by the at least one processor perform a set of operations comprising (“[0011] a memory which stores a computer program; and [0012] a processor which, when executing the program: [0013] obtains a real-time ultrasound image data of the examined object according to the ultrasound echo signal; [0014] obtains a spatial orientation information of the positioning device through the navigation system; [0015] obtains … data of the target tissue; [0016] registers … data with the real-time ultrasound image data according to the spatial orientation information;…”: 
generating image data from the reflected ultrasonic sound waves (0052: “. The ultrasound echo signals processed by the signal processing unit 116 may be sent to the image processing unit 126. …and then obtain ultrasound images in different modes through processing such as logarithmic compression, dynamic range adjustment and digital scan transformation, etc., such as B image, C image, D image, etc., or other 2D or three-dimensional ultrasound image in other modes.”); 
identifying, by the at least one processor (processor 140), within the generated image data, a device within the interior of the patient (0082: “Fig. 7… the ablation area (731, 733) and the intervention device (such as the ablation needle 732) may also be marked in the image B.”; as well as 0090: “the processor may display the ablation device and/or the ablation path on the fusion image according to the planned ablation path.”; as well as 0091: “in one embodiment, the processor may mark the ablation device and/or the ablation path on the fusion image….”; as well as 0137: “The screen may display the simulated ablation needle entering the target tissue (such as a certain tissue area) along the puncture guide line. When the simulation path is determined, a simulated ellipsoid ablation area (as indicated by 723 in image C in FIG. 7) may be displayed at the tip of the simulated ablation needle.”); 
based at least in part on the identification of the device, determining, by the at least one processor (0082: “The planned ablation path mentioned herein may include at least one of the angle of the puncture guide line, the direction of the puncture guide line, the path of the ablation needle, the depth of the ablation path, the predicted ablation area, the ablation power, the number of ablation needles, the predicted working time and the predicted ablation range (or ablation area), etc. The path of the ablation needle may include the needle insertion distance, the needle insertion angle, the needle insertion depth, the needle insertion position or the like.”), a predicted location of a subject (the predicted ablation area)
The predicted location of a subject is considered to be the predicted ablation area wherein the device is placed. Therefore, the predicted location of the subject would be the predicted location of the device.
displaying, on a display operatively connected to the processor, an ultrasound image based on the generated image data (0090: “the processor may display the ablation device and/or the ablation path on the fusion image according to the planned ablation path.”); and 
displaying, on the ultrasound image, at least one indicator for the predicted location of the subject (Claim 8: “wherein the processor displays the ablation device mark and/or the planned ablation path on the display screen by at least one of: displaying a predicted ablation area following the ablation device mark on the real-time ultrasound image;.”).  
	Cong fails to discloses that the device is an introducer, and the subject is ---, a ring capable of being placed by the introducer
However, in an analogous interventional subject location tracking field of endeavor, Field discloses, a ring (0070: “. FIGS. 7 and 7A illustrate another shape for the localizing anchor 40, which has the shape of a ring 48 in the expanded condition.”) capable of being placed by the introducer (cannula 14 is seen as an introducer. Refer to 0064: “As best seen in FIG. 2, the cannula 14 defines a lumen 16 through which the localizing wire 10 is placed.”; as well as 0074: “the localizing wire 10 is utilized as follows. The localizing wire 10 is first loaded into the lumen 16 for introduction of the cannula 14 into the tissue of interest 18. As illustrated in FIG. 10A, the cannula 14 is introduced into the tissue 18 so that the insertion tip 34 is at the location of interest 20, for example adjacent to or penetrating the lesion. As shown in FIG. 10B, the localizing wire 10 is then placed at the location of interest 20 by relatively moving the localizing wire 10 and the cannula 14 to expose the anchor 40 beyond the cannula 14.”, refer to FIGS. 10A and 10B.)
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify to substitute the device of Cong with the cannular of Field as the introducer as claimed. The cannular of Field, includes a ring capable of being placed by the introducer. The motivation to do this yield predictable results such as facilitating localization of a wire inserted into a breast to improve markings of lesions in a tissue mass. Such a modification would allow the localization system of Cong to be performed with a ring of a localization wire capable of being placed by an introducer. 
As considered above, Cong as modified by Field teaches localization of an interventional device. As such, the modified combination above discloses: “identifying, by the at least one processor, within the generated image data, a introducer within the interior of the patient; based at least in part on the identification of the introducer, determining, by the at least one processor, a predicted location of a ring capable of being placed by the introducer; and displaying, on the ultrasound image, at least one indicator for the predicted location of the ring.” 
The above noted combination teaches all the above except for: 
a predicted location of the ring at least in part on one or more needle properties stored the memory 
As applied to claim 16, Cong as modified by Field discloses a predicted location of a device capable of being placed being determined by the device, for the device to be a ring capable of being placed by the introducer.
In an analogous interventional subject positioning field of endeavor, Shai is relied upon to teach a predicted location of a device at least part on one or more device properties stored in the memory, for the device to be a needle. Both the ring of the introducer and the needle are a piece of a device capable of being placed in an interior of the patient by an introducer. Shai hence is considered analogous art to Cong as modified by Field. 
Specifically, Shai teaches: 
a predicted location of subject of the device at least in part on one or more device properties stored the memory (0036: “In operation 230, the operator selects a virtual cryoprobe needle from a stored library; additionally and/or alternatively, the system may optionally suggest a suitable needle according to the desired ablation zone.”) The desired ablation zone would be a predicted location of the needle wherein the needle is selected according to the desired ablation zone. 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the processor of Cong as modified to include determining a predicted location of the device at least in part on one or more device properties stored in the memory as taught by Shai. The motivation to do this yield predictable results such as improving the trajectory of device placement prior to inserting the device into the body. 
As considered above, both Cong as modified by Field teach localization of an interventional device. Hence, Cong as modified by Field and Shai combined teaches the claimed feature of a predicted location of a ring capable of being placed by the introducer at least in part on one or more ring introducer properties stored the memory. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Cong et al (US 2020/0281662 A1, Filed 2017-11-21, hereinafter “Cong”) in view of Field et al (US 2012/0239087 A1, Filed 2012-03-27, hereinafter “Field”) in view of Webster, III et al (US 2007/0016067 A1, Published 2007-01-18, hereinafter “Webster III”). 
Claim 17: Cong discloses, A method for providing guidance for placement of an device, (0089: “The planned ablation path mentioned herein may include at least one of the angle of the puncture guide line, the direction of the puncture guide line, the path of the ablation needle, the depth of the ablation path, the predicted ablation area, the ablation power, the number of ablation needles, the predicted working time and the predicted ablation range (or ablation area), etc.”) the method comprising: 
displaying a user interface for selecting a introducer to be used for a localization procedure (0108: “an input window or a pull-down menu for the ablation parameters may be provided on the display interface for the user to input the selection instructions to set the ablation parameters.”; as well as 0094: “when the ablation parameters of the ablation device mark such as the depth or angle, etc. are adjusted according to the instruction input by the user, the displayed predicted ablation area may also be changed accordingly.”), wherein the device is capable of being placed within the interior of the patient (0082: “Fig. 7… the ablation area (731, 733) and the intervention device (such as the ablation needle 732) may also be marked in the image B.”; as well as 0090: “the processor may display the ablation device and/or the ablation path on the fusion image according to the planned ablation path.”); 
receiving a selection of the device at the user interface, the selected device to be used for the localization procedure (0108: “an input window or a pull-down menu for the ablation parameters may be provided on the display interface for the user to input the selection instructions to set the ablation parameters.”; as well as 0094: “when the ablation parameters of the ablation device mark such as the depth or angle, etc. are adjusted according to the instruction input by the user, the displayed predicted ablation area may also be changed accordingly.”); 
emitting an array of ultrasonic sound waves from an ultrasonic transducer of an ultrasound probe (refer to 0007: “an ultrasound probe; [08] a transmitting circuit which excites the ultrasound probe to transmit an ultrasound beam to an examined object containing a target tissue;”; as well as 0052: “The ultrasound probe 101 may be excited by the transmitting pulses to transmit the ultrasound wave (which may be any one of the plane waves, the focused waves and the diverged waves) to the detection object containing target tissues (for example, the target tissues in the body of a human or animal and the blood vessels therein, etc.,…”); 
detecting reflected ultrasonic sound waves by the ultrasonic transducer (0008: “a receiving circuit which receives echoes of the ultrasound beam to obtain an ultrasound echo signal;”), wherein the reflected ultrasonic sound waves include at least a portion of the array of ultrasonic sound waves after being reflected from an interior of a patient (0052: “…and, after a certain delay, receive the ultrasound echoes carrying the information about the detection object returned from the target region and convert the ultrasound echoes into electrical signals…”); 
generating an ultrasound image from the reflected ultrasonic sound waves (0052: “. The ultrasound echo signals processed by the signal processing unit 116 may be sent to the image processing unit 126. …and then obtain ultrasound images in different modes through processing such as logarithmic compression, dynamic range adjustment and digital scan transformation, etc., such as B image, C image, D image, etc., or other 2D or three-dimensional ultrasound image in other modes.”); 
identifying the device within the generated ultrasound image (0082: “Fig. 7… the ablation area (731, 733) and the intervention device (such as the ablation needle 732) may also be marked in the image B.”; as well as 0090: “the processor may display the ablation device and/or the ablation path on the fusion image according to the planned ablation path.”; as well as 0091: “in one embodiment, the processor may mark the ablation device and/or the ablation path on the fusion image….”; as well as 0137: “The screen may display the simulated ablation needle entering the target tissue (such as a certain tissue area) along the puncture guide line. When the simulation path is determined, a simulated ellipsoid ablation area (as indicated by 723 in image C in FIG. 7) may be displayed at the tip of the simulated ablation needle.”); 
determining a position and an orientation of the device; 
based on the position and orientation of the device and the determined device properties, determining a predicted location of a subject (0082: “The planned ablation path mentioned herein may include at least one of the angle of the puncture guide line, the direction of the puncture guide line, the path of the ablation needle, the depth of the ablation path, the predicted ablation area, the ablation power, the number of ablation needles, the predicted working time and the predicted ablation range (or ablation area), etc. The path of the ablation needle may include the needle insertion distance, the needle insertion angle, the needle insertion depth, the needle insertion position or the like.”); and
The predicted location of a subject is considered to be the predicted ablation area wherein the device is placed. Therefore, the predicted location of the subject would be the predicted location of the device.  
based on the predicted location a subject, displaying the predicted location of the subject indicator (Claim 8: “wherein the processor displays the ablation device mark and/or the planned ablation path on the display screen by at least one of: displaying a predicted ablation area following the ablation device mark on the real-time ultrasound image;”).  
Cong fails to discloses that the device is an introducer, and the subject is – a ring of a localization wire capable of being placed by an introducer.
However, in an analogous interventional subject location tracking field of endeavor, Field is relied upon to teach a ring is a portion of a localization wire capable of being placed by an introducer,
Specifically, Field discloses, a ring (0070: “. FIGS. 7 and 7A illustrate another shape for the localizing anchor 40, which has the shape of a ring 48 in the expanded condition.”) is a portion of a localization wire (the localizing wire 10 comprises a localizing anchor 40 is seen as a localization wire.) capable of being placed by an introducer (cannula 14 is seen as an introducer. Refer to 0064: “As best seen in FIG. 2, the cannula 14 defines a lumen 16 through which the localizing wire 10 is placed.”; as well as 0074: “the localizing wire 10 is utilized as follows. The localizing wire 10 is first loaded into the lumen 16 for introduction of the cannula 14 into the tissue of interest 18. As illustrated in FIG. 10A, the cannula 14 is introduced into the tissue 18 so that the insertion tip 34 is at the location of interest 20, for example adjacent to or penetrating the lesion. As shown in FIG. 10B, the localizing wire 10 is then placed at the location of interest 20 by relatively moving the localizing wire 10 and the cannula 14 to expose the anchor 40 beyond the cannula 14.”, refer to FIGS. 10A and 10B.).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify to substitute the device of Cong with the cannula of Field as the introducer as claimed. The cannula of Field, includes a ring of a localizationwire capable of being placed by the introducer. The motivation to do this yield predictable results such as facilitating localization of a wire inserted into a breast to improve markings of lesions in a tissue mass. Such a modification would allow the localization system of Cong to be performed with a ring of a localization wire capable of being placed by an introducer. 
As considered above, Cong as modified by Field teaches localization of an interventional device. As such, the modified combination above discloses: “A method for providing guidance for placement of a localization wire with an introducer and displaying a user interface for selecting a ring to be used for a localization procedure, wherein the ring is a portion of a localization wire capable of being placed by an introducer; and receiving a selection of the ring at the user interface, the selected ring to be used for the localization procedure; and based on the position and orientation of the introducer and the determined ring properties, determining a predicted ring location of the selected ring and based on the predicted ring location, displaying the predicted ring location indicator.”  
The above noted combination teaches all the above except for: 
determining ring properties for the selected ring, wherein the ring properties include at least one of a ring diameter, ring needle gauge, a ring material composition, a ring tip geometry, or a ring extension property; 
As applied to claim 17, Cong as modified by Field discloses a predicted location of a device being determined, for the device to be a ring of a localization wire.
In an analogous interventional subject positioning field of endeavor, Webster III is relied upon to teach a deflection probability of the properties of a device, for the device to be a needle. Both the ring of the localization wire and the needle are a piece of a device being placed in an interior of a patient by an introducer. Webster III hence is considered an analogous art to Cong as modified by Field.
Specifically Webster III teaches: 
obtaining one or more properties of the device, the properties of the device including the device tip geometry, (refer to 0003: “The extent of needle deflection is a function of the geometry and material properties of the needle, the mechanical properties of the tissue medium in which the needle is moving, and the linear velocity and angular orientation of the needle.”; as well as 0060: “Curvature .kappa. is the inverse of radius of curvature of deflection imparted on needle 105 due to the deflection force of the tissue medium on bevel tip 110. A given combination of tissue material and needle 105 will have a particular set of .sub.2 and .kappa. parameter values. These values may be stored in memory 150 in the form of a database table. At initiation of process 500, the surgeon may select the tissue material through which needle 105 will be guided. The software may, in response, retrieve the appropriate .sub.2 and .kappa. parameter values from memory 150.”)
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the processor which determines the device properties of Cong as modified to further comprise determining device properties for the selected device wherein the device properties include a device tip geometry as taught by Webster III. The motivation to do this yields predictable results such as obtaining a measurement to improve the deflection of the device toward the target tissue medium since the mechanical properties of the tissue medium that cause complication and imprecise device guiding approaches. Such a modification would allow the localization system for a ring of a localization wire capable of being placed by an introducer as taught by Cong as modified by Field, which furthers determines the ring properties for the selected ring, wherein the ring properties include a ring tip geometry. 
As considered above, both Cong as modified by Field and Webster III teach localization of an interventional device. Hence, Cong as modified by Field and Webster III combined teaches the claimed feature of “determining ring properties for the selected ring, wherein the ring properties include at least one of a ring diameter, a ring gauge, a ring material composition, a ring tip geometry, or a ring extension property;” 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Cong in view of Field of Webster III, as applied to claim 17 above, in further view of Yan et al (US 2018/0132944 A1, Filed 2016-05-11, hereinafter “Yan”) in view of Hastings (US 2019/0105017 A1, Filed 2017-10-11).
Claim 18: Cong as modified discloses all the elements above in claim 17, As applied to claim 17 above, Cong as modified by Field and Webster III discloses, a predicted location of a device being determined, for the device to be a ring of a localization wire capable of being placed by an introducer.  Cong as modified by Field in view of Webster further discloses, the method further comprising displaying a position notification for the introducer (Cong discloses, 0087: “a straight line is used as an ablation device mark representing the ablation device.) Refer to the motivation to claim 17 above, specifically Cong as modified by Field which encompass the substitution of a device for a ring of a localization wire capable of being placed by an introducer. 
The above noted combination teaches all the above except for: 
wherein the position notification includes displaying a recommended correction distance in a direction to move the introducer.
In an analogous interventional subject positioning field of endeavor, Yan is relied upon to teach displaying a position alert for a device not in a deployment position, for the device to be a needle. Both the ring of the localization wire and the needle are a piece of a device being placed in an interior of a patient by an introducer. Yan hence is considered an analogous art to Cong as modified by Field and Weng.
Specifically, Yan teaches:  
wherein the position notification includes displaying a recommended correction distance in a direction to move the device (0015: “FIG. 6 is a diagram showing three instances where a needle is positioned at a “good” distance from a target, “too shallow” from the target and “too deep” from the target;”….0043: “A needle 354 is detected and visual feedback is provided as to a distance from the needle where a core sample will be taken. In instance one 350, a core projection 352 coincides well with a target 356 to be biopsied. In instance two 360, the core projection 352 is too shallow. In instance three 370, the core projection 352 is too deep. The present systems and methods provide feedback to users before and after the biopsy gun firing by determining the spatial relationship between the biopsy needle and the target. This enables users to take appropriate actions to improve the accuracy and to achieve a higher success rate..”; as well as 0018: “The system can provide visual feedback superimposed on images to show a desired position of biopsy gun before firing.”; as well as 0029: “The feedback guidance application 122 provides visual or audible signal warnings if the instrument 102 is deviating from a guideline (path determined for a biopsy needle or the like) or other stored criteria...”; as well as 0030: “The feedback guidance application 122 provides signals for visual or audible feedback to users based on the distances between the biopsy core and the target. In the example of a biopsy, before firing, feedback on whether the target is on the needle insertion path and whether the needle is inserted to the correct depth to sample the target is provided.”).
The position notification provides feedback of the distance of the device where a core sample is taken. If the device is too shallow or too deep the visual feedbacks will notify the user to enable the user to take appropriate actions to improve the accuracy of the position of the device. 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the processor of Cong as modified to include wherein the position notification includes displaying a recommended correction distance in a direction to move the device as taught by Yan. The motivation to do this yields predictable results such as enabling the user to take appropriate actions to improve the accuracy and to achieve a higher success rate (0043 of Yan).  
As considered above, both Cong as modified by Field and Webster III teach localization of an interventional device. Hence, Cong as modified by Field and Yan combined teaches the claimed feature of “wherein the position notification includes displaying a recommended correction distance in a direction to move the introducer.”
The above noted combination teaches all the above except for: and wherein the orientation notification includes displaying a recommended correction angle to rotate the introducer.  
In an analogous interventional subject positioning field of endeavor, Hastings is relied upon to teach an orientation notification of a device includes displaying a recommended correction angle to rotate the device, for the device to be a needle. Both the ring of the localization wire and the needle are a piece of a device being placed in an interior of a patient by an introducer. Hastings hence is considered an analogous art to Cong as modified by Field.
Specifically, Hastings teaches:  
and wherein the orientation notification includes displaying a recommended correction angle to rotate the device. (0068: “if the instrument/needle is aligned with the light plane to an acceptable degree as determined by the calibration of the apparatus 100, the processor 40 controls the control component to light an indicator 33 that indicates that the instrument/needle 1004 is properly aligned. In the example shown in FIG. 8, the indicators 33 include a green indicator 33a, yellow indicator 33b and red indicator 33c which may be light emitting diodes or other light emitting devices. In this non-limiting example, the green indicator is lit when the amount of light received by the light receiver is an amount that equates to acceptable alignment of the instrument/needle 1004 with the light plane, whereas the yellow indicator 33b is lit when the instrument/needle 1004 is partially aligned, but not to an acceptable degree; and the red indicator 33c is lit when the needle/instrument 1004 is even further out of alignment from the plane than what exists at the time of actuating the yellow indicator 33b. Preferably only one indicator at a time is actuated. Additionally or alternatively, the speaker 32 can be actuated by the processor 40 in any of the manners described above, to audibly indicate to the operator whether the instrument/needle is positioned to an acceptable orientation relative to the light plane/ultrasound plane.”) 
The orientation alert includes displaying a recommend correction angle to rotate the device this is seen as achieving a green light alert, which equates to an acceptable alignment of the device with the ultrasound plane. As such, the device would be in a recommended angle.
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the processor in communication with the display of Cong as modified to include wherein the orientation notification includes displaying a recommended correction angle to rotate the device as taught by Hastings. The motivation to do this yield predictable results such as maintaining correctness of the instrument relative to the imaging plant of the ultrasound probe. 
As considered above, both Cong as modified by Field teach localization of an interventional device. Hence, Cong as modified by Field and Hastings combined teaches the claimed feature of “and wherein the orientation notification includes displaying a recommended correction angle to rotate the introducer.”

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cong in view of Field of Webster III, as applied to claim 17 above, in further view of Shai et al (US 2010/0305439 A1, Filed 2009-11-17, hereinafter “Shai”).
Claim 19: Cong as modified discloses all the elements above in claim 17, Cong discloses, the method further comprising: 
based on the position and orientation of the device and the determined device properties, (0082: “The planned ablation path mentioned herein may include at least one of the angle of the puncture guide line, the direction of the puncture guide line, the path of the ablation needle, the depth of the ablation path, the predicted ablation area, the ablation power, the number of ablation needles, the predicted working time and the predicted ablation range (or ablation area), etc. The path of the ablation needle may include the needle insertion distance, the needle insertion angle, the needle insertion depth, the needle insertion position or the like.”) estimating a predicted location of the subject of the selected device (0082: “The planned ablation path mentioned herein may include at least one of the angle of the puncture guide line, the direction of the puncture guide line, the path of the ablation needle, the depth of the ablation path, the predicted ablation area, the ablation power, the number of ablation needles, the predicted working time and the predicted ablation range (or ablation area), etc. The path of the ablation needle may include the needle insertion distance, the needle insertion angle, the needle insertion depth, the needle insertion position or the like.”; as well as 0108: “an input window or a pull-down menu for the ablation parameters may be provided on the display interface for the user to input the selection instructions to set the ablation parameters.”; as well as 0094: “when the ablation parameters of the ablation device mark such as the depth or angle, etc. are adjusted according to the instruction input by the user, the displayed predicted ablation area may also be changed accordingly.”); 
identifying a lesion within the generated ultrasound image (the ablation area); and 
As previously discussed, Cong fails to discloses that the device is an introducer, and the subject is – a ring 
However, as stated above, in an analogous interventional subject location tracking field of endeavor, Field is relied upon to teach a ring. Specifically, Field discloses, a ring (0070: “. FIGS. 7 and 7A illustrate another shape for the localizing anchor 40, which has the shape of a ring 48 in the expanded condition.”) 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify to substitute the device of Cong as modified with the ring of Field as the introducer as claimed. The cannula of Field, includes a ring of a localizationwire capable of being placed by the introducer. The motivation to do this yield predictable results such as facilitating localization of a wire inserted into a breast to improve markings of lesions in a tissue mass. Such a modification would allow the localization system of Cong to be performed with a ring.
As considered above, Cong as modified by Field teaches a ring of an interventional device. As such, the modified combination above discloses:
“the method further comprising: 
based on the position and orientation of the introducer and the determined ring properties, estimating a predicted ring location of the selected ring; 
identifying a lesion within the generated ultrasound image; and” 

The above noted combination teaches all the above except for:
estimating a predicted ring center of the selected ring; 
identifying a lesion within the generated ultrasound image, the lesion having a boundary and a center; and 
determining that the introducer is in a deployment position based on one or more of: 
the predicted ring location and the boundary of the lesion; or 
the predicted ring center and the center of the lesion.  
As applied to claim 19, Cong as modified by Field and Webster III discloses a predicted device location of the selected device and identifying a lesion within the generate ultrasound image, for the device to be a ring.
In an analogous interventional subject positioning field of endeavor, Shai is relied upon to teach a predicted location of a device at least part on the selected device, for the device to be a needle. Both the ring of the introducer and the needle are a piece of a device capable of being placed in an interior of the patient by an introducer. Shai hence is considered analogous art to Cong as modified by Field and Webster III. 
Specifically, Shai teaches: 
estimating a predicted device center of the selected device (0036: “In operation 230, the operator selects a virtual cryoprobe needle from a stored library; additionally and/or alternatively, the system may optionally suggest a suitable needle according to the desired ablation zone.” The identified location of the a center and boundary of the desired ablation zone would be the estimated prediction device center of the selected device.); 
identifying a lesion within the generated ultrasound image, the lesion having a boundary and a center (0033: “the operator may select a target object (e.g., a tumor) and determine its center and boundaries from a display of visual data of the target object from an imaging system.”; as well as 0034: “In operation 220, a suitable ablation zone is selected. The desired ablation zone may be computed using segmentation of a tumor or other structure in a radiologic image, preferably ultrasound. Optionally, the desired ablation zone may be a safety zone that should not be exceeded by the actual ablation zone; as well as 0035: “the ablation zone may be selected from a library of virtual ablation zones stored in a memory. Each of these stored zones may have predetermined characteristics and/or dimensions, for example.”) and 
determining that the device is in a deployment position based on one or more of: the predicted device location and the boundary of the lesion; or the predicted device center and the center of the lesion (Abstract: “selecting, from a library of virtual cryoprobe needles, a cryoprobe needle with a three-dimensional ablation zone that corresponds to the selected ablation zone; comparing the location of the target object with the selected ablation zone, the location of the ablation zone encompassing the target object to the greatest extent being an optimal location, determining, via a processor, a virtual trajectory for the virtual cryoprobe needle from an entry site to the target object when the ablation zone of the virtual cryoprobe needle is in the optimal position”; as well as 0042: “the virtual procedure is performed bringing the three-dimensional ablation zone to encompass the selected tumor for treatment according to the length of time as described above. From the encompassing position, the main axis of the needle is derived, to serve as the guiding axis to penetrate the tissue and to position the needle in the right selected place, thereby enabling the system to determine the virtual trajectory of the needle.”).  
When the predicted device location (i.e. when the ablation zone is selected by the operator to include the center and boundary of the tissue of interest), and the device is in the optimal position, the device would be in the deployment position. 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the processor of Cong as modified to include estimating a predicted center of the selected device and identifying a lesion within the generated ultrasound image, the lesion having a boundary and a center; and determining that the device is in a deployment position based on one or more of: the predicted device location and the boundary of the lesion as taught by Shai. The motivation to do this yield predictable results such as improving the trajectory of needle placement prior to inserting the needle into the body. As such, the modified combination above discloses 
As considered above, both Cong as modified by Field and Webster III teach localization of an interventional device. Hence, Cong as modified by Field and Webster III and Shai combined teaches the claimed feature of “estimating a predicted ring center of the selected ring; identifying a lesion within the generated ultrasound image, the lesion having a boundary and a center; and determining that the introducer is in a deployment position based on one or more of: the predicted ring location and the boundary of the lesion; or the predicted ring center and the center of the lesion.” 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cong in view of Field of Webster III, as applied to claim 17 above, in further view of Hastings (US 2019/0105017 A1, Filed 2017-10-11).
Claim 20: Cong as modified discloses all the elements above in claim 17, Cong as modified by Field and Webster III fail to teach: wherein determining the orientation of the introducer includes: identifying an orientation marker associated with the introducer within the generated ultrasound image.
As applied to claim 17, Cong as modified by Field and Webster III discloses a predicted location of a device being determined, for the device to be a ring of a localization wire capable of being placed by an introducer.
In an analogous interventional subject positioning field of endeavor, Hastings is relied upon to teach an orientation marker of a device, for the device to be a needle. Both the ring of the localization wire and the needle are a piece of a device being placed in an interior of a patient by an introducer. Hastings hence is considered an analogous art to Cong as modified by Field and Webster III.
Specifically, Hastings teaches: 
wherein determining the orientation of the device includes: identifying an orientation marker associated with the device within the generated ultrasound image. (0002: “The needle 1004 can be visualized in the ultrasound image from the time that it enters the ultrasound beam 1008 so that the image is useful in guiding the needle to the location of the target 100”; as well as 0068: “if the instrument/needle is aligned with the light plane to an acceptable degree as determined by the calibration of the apparatus 100, the processor 40 controls the control component to light an indicator 33 that indicates that the instrument/needle 1004 is properly aligned. In the example shown in FIG. 8, the indicators 33 include a green indicator 33a, yellow indicator 33b and red indicator 33c which may be light emitting diodes or other light emitting devices. In this non-limiting example, the green indicator is lit when the amount of light received by the light receiver is an amount that equates to acceptable alignment of the instrument/needle 1004 with the light plane…”) 
As such when the indicator is green (i.e. the orientation marker) associated with the introducer is identified as the needle is within the generated ultrasound image. 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the processor in communication with the display of Cong as modified to include wherein determining the orientation of the device includes: identifying an orientation marker associated with the device within the generated ultrasound image as taught by Hastings. The motivation to do this yield predictable results such as maintaining correctness of the instrument relative to the imaging plant of the ultrasound probe. 
As considered above, both Cong as modified by Field and Webster III teach localization of an interventional device. Hence, Cong as modified by Field and Webster III and Hastings combined teaches the claimed feature of “wherein determining the orientation of the introducer includes: identifying an orientation marker associated with the introducer within the generated ultrasound image.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Robinson whose telephone number is (571)272-9019. The examiner can normally be reached M-R 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.R./Examiner, Art Unit 3793                                                                                                                                                                                                        

/YI-SHAN YANG/Primary Examiner, Art Unit 3793